Citation Nr: 0833927	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-11 055	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The veteran had active service from August 1962 to July 1964.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.


REMAND

The veteran contends that he was exposed to acoustic trauma 
in the form of weapons firing during drills while on board 
the ship U.S.S. Hissem.  His service records confirm that he 
was indeed stationed aboard this ship.  Ship history obtained 
by the RO reflects that some noise exposure in the form of 
weapons noise and general ship operation would be consistent 
with the ship's operation and mission at the time.  

In support of his claim, the veteran has submitted a December 
2006 statement from a private audiologist showing that the 
veteran has bilateral precipitous hearing loss which is 
likely noise-induced.  The audiologist noted that he had been 
treating the veteran since 2001 and further commented that 
the noise exposure the veteran reports in service could have 
been the cause of the veteran's currently-shown bilateral 
hearing loss and tinnitus.  

It is not clear whether the veteran sought or received 
medical care for his hearing loss prior to 2001.  If so, 
records of such treatment could be probative of the 
relationship to service and should be obtained for review by 
adjudicators.

Governing regulation provides that the VA will provide a 
medical examination or obtain a medical opinion if the record 
contains evidence of a current disability, establishes that 
the veteran suffered an event or injury in service, and 
indicates that the claimed disability may be associated with 
the established event or injury.  38 C.F.R. § 3.159(c)(4).  
In this case, the Board finds that the record does establish 
these conditions and that a medical examination is warranted 
to identify whether the veteran's currently-shown bilateral 
hearing loss and tinnitus may be associated with noise 
exposure during his service on board the U.S.S. Hissem.  

Accordingly, the case is REMANDED for the following action:

1.  Specifically request the veteran to 
identify any medical treatment for 
hearing loss prior to 2001.  After 
securing the necessary release(s), the RO 
should obtain these records for inclusion 
in the claims file.

2.  The veteran should be afforded a VA 
otolaryngological examination to 
ascertain whether the veteran's 
currently-shown bilateral hearing loss 
and tinnitus may be medically-associated 
with noise exposure during his service on 
board the U.S.S. Hissem.  The claims 
folder, including any records obtained 
pursuant to the above request, must be 
made available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner is 
requested to render an opinion as to the 
likely etiology of the veteran's hearing 
loss and tinnitus, to include comment and 
discussion as to the veteran's post-
service noise exposure, if any, and the 
length of time in between the veteran's 
discharge from service and his claim for 
VA benefits based upon hearing loss.  The 
complete rationale for all opinions 
expressed should be fully explained.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


